UNTTED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

ANGELA BEVERIDGE,

Plaintiff, Case No. 14-14226

Paul D. Borman

v. United States District Judge
COMMISSIONER OF Stephanie Dawkins Davis
SOCIAL SECURITY, United States Magistrate Judge

Defendant.

/

 

ORDER ADOPTING MAGISTRATE JUDGE DAVIS’S SEPTEMBER 19 2018

REPORT AND RECOMMENDATION (ECF NO. 321 AND GRANTING
PLAH\ITIFF’S MOTION FOR ATTORNEY FEES (ECF NO. 291

On April 26, 2018, Plaintiff filed a motion for attorney fees under 42 U.S.C.

 

§ 406(b)(1). (ECF No. 29.) On May 1, 2018, the Commissioner filed a “Statement
of No Objection to Plaintiff’s Request for Fees Pursuant to Section 406(b) of the
Social Security Act.” (ECF No. 30.) On September 19, 2018, Magistrate Judge
Davis issued a Report and Recommendation to grant Plaintiff’s motion for fees.
(ECF No. 32.) Having reviewed the Report and Recommendation, and there being
no timely objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(d), the

Court ADOPTS the Report and Recommendation, GRANTS Plaintiff’s motion for

fees, and AWARDS Plaintiff$8,710.50 in attorney fees to Plaintifl" S counsel, Subject

‘ENO@M,\

Paul D. Borman
United States District Judge

to the $5,900.00 refund from counsel to Plaintifi".

IT lS SO ORDERED.

Dated: OCT 15 2018

